 1   Mark F. Anderson (SBN 44787)
     ANDERSON CONSUMER LAW
 2   1736 Stockton Street, Ground Floor
     San Francisco, California 94133
 3   Telephone: (415) 651-1951
 4   Email: mark@andersonconsumerlaw.com

 5   Attorney for Plaintiff Shawn Bailey
 6                                UNITED STATES DISTRICT COURT
 7                             NORTHERN DISTRICT OF CALIFORNIA
 8
 9   SHAWN BAILEY,                             )
                                                               Case No.18-cv-03301 RS
                                               )
10               Plaintiff,                    )
                                               )               STIPULATION AND [PROPOSED]
11               v.                            )               ORDER FOR DISMISSAL OF
12                                             )               ENTIRE ACTION
                                               )
13   AMERICAN HONDA FINANCE                    )
     CORPORATION, et al,                       )
14
                                               )
15               Defendants.                   )
     __________________________________________)
16
17             IT IS HEREBY STIPULATED by and between counsel for plaintiff Shawn Bailey and
18   counsel for defendants American Honda Finance Corporation and Experian Information
19   Solutions, Inc. that this entire action and all claims asserted against defendants American Honda
20   Finance Corporation and Experian Information Solutions, Inc. may be dismissed with prejudice
21   pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Plaintiff Shawn Bailey
22   and defendants American Honda Finance Corporation and Experian Information Solutions, Inc.
23   each agree to bear their own costs and attorneys’ fees.
24   Dated: November 21, 2018
25
     /s/ Mark F. Anderson
26   Mark F. Anderson
     ANDERSON CONSUMER LAW
27   1736 Stockton Street, Ground Floor
     San Francisco, CA 94133
28
     Ph: (415) 651-1951


     STIP AND ORDER FOR DISMISSAL –- BAILEY V AM HONDA FINANCE CORP, NO. 18-03301 RS
     4719143.1 -- N1694.2
     mark@andersonconsumerlaw.com              Attorney for Plaintiff
 1
 2   /s/ S. Christopher Yoo
 3   S. Christopher Yoo
     ALVARADOSMITH
 4   A Professional Corporation
     1 MacArthur Place, Suite 200
 5   cyoo@AlvaradoSmith.com            Attorney for defendant
     American Honda Finance Corporation
 6
     /s/ Jennifer Sun
 7   Jennifer Sun
     JONES DAY
 8   3161 Michelson Drive, Suite 800
     Irvine, CA 92612
 9   Phone: (949) 851-3939
     jennifersun@jonesday.com                 Attorney for defendant
10   Experian Information Solutions, Inc.
11
12
     FILER ATTESTATION
13
               Pursuant to Civil Local Rule 5.1(i)(3), I, Mark F. Anderson attest under penalty of perjury
14
     that concurrence in the filing of this document has been obtained from all signatories.
15
     Dated: November 20, 2018.
16
17
                                             /s/ Mark F. Anderson
18
19
20
21
22
23
24
25
26
27
28


     STIP AND ORDER FOR DISMISSAL –- BAILEY V AM HONDA FINANCE CORP, NO. 18-03301 RS
     4719143.1 -- N1694.2
 1             PURSUANT TO STIPULATION, IT IS SO ORDERED that defendants American
 2   Honda Finance Corporation and Experian Information Solutions, Inc. are dismissed with
 3   prejudice as to all claims asserted against each of them. Plaintiff Shawn Bailey and defendants
 4   American Honda Finance Corporation and Experian Information Solutions, Inc. shall each bear
 5   their own costs and attorneys’ fees.
 6
 7
 8
                       11/26/18
               Dated: _____________________              __________________________________
 9
                                                         Honorable Richard Seeborg
10                                                       United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIP AND ORDER FOR DISMISSAL –- BAILEY V AM HONDA FINANCE CORP, NO. 18-03301 RS
     4719143.1 -- N1694.2
